ANSTEAD, Chief Judge,
specially concurring:
I concur in the majority’s affirmance of the trial court’s order refusing to grant a motion filed pursuant to Florida Rule of Civil Procedure 1.540 to set aside a judgment. I write separately only to note that on the record before us we are in no position to second guess the trial judge on his apparent determination that no valid excuse or justification was shown for the appellant’s failure to timely object to the entry of final judgment, either by way of motion or appeal.